The unambiguous language of § 110-201, subd. 8, O.C.L.A., convinces me that it exempts household furniture from taxation, regardless of whether or not the householder owns the furniture. The majority concede *Page 566 
that household furniture located in an apartment house is exempt from taxation if owned by the occupant. Therefore, such belongings are household furniture, even when situated in an apartment house. Some apartments are rented furnished, others are rented unfurnished or partly furnished. Section 110-201, subd. 8, exempts household furniture in an apartment provided it is "actually in use as such." "Use", not ownership, is the determining factor. I know of no ambiguity in the act, and believe that it exempts from taxation household furniture located in an apartment, whether or not the occupant owns the furniture. But if resort may be had to the rules used for the construction of ambiguous legislation, then the history of our legislation dealing with the taxation of household furniture makes it clear that the act before us exempts from taxation the appellant's furniture. I shall mention only three of our enactments upon this subject. General Laws of Oregon, 1903, Special Session, page 28, exempted household furniture "if owned by a householder." The act now under consideration, which was adopted in 1912, abandoned the restrictive clause just mentioned. It exempts "all household furniture" and employs no qualifying or restrictive language whatever. Our most recent enactment upon the subject, 1945 Oregon Laws, chapter 296, exempts "all household furniture * * * in use by the owner thereof in his or her dwelling or place of abode and not for sale or in commercial use." That history shows that the act before us grants exemption regardless of ownership.
I dissent. *Page 567